UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-4465



In Re: Grand Jury Subpoena

_________________________


UNDER SEAL,
                                            Petitioner - Appellant,

         versus


UNDER SEAL; UNITED STATES OF AMERICA,
                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge;
Walter E. Black, Jr., Senior District Judge. (CA-96-939-B)

Submitted:    February 27, 1997            Decided:   March 10, 1997


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.

Under Seal, Appellant Pro Se. Richard Corbin Byrd Woods, Sparks,
Maryland; Ira Lee Oring, Assistant United States Attorney, Balti-
more, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying his

motions to quash a grand jury subpoena to his former attorney, for

reconsideration of the denial, for a stay pending reconsideration,

and for a hearing. We have reviewed the record and the district

court's opinion and orders and find no reversible error. Accord-
ingly, we affirm on the reasoning of the district court. In re:
Grand Jury Subpoena, No. CA-96-939-B (D. Md. May 9, 1996; June 4,

1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2